                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


 NEAL B. MOON,

              Plaintiff,                                 CIVIL ACTION NO.: 4:18-cv-308

       v.

 GEORGIA FARM BUREAU MUTUAL
 INSURANCE COMPANY,

              Defendant.


                                         ORDER

      Presently before the Court is the parties’ stipulation of dismissal with prejudice pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).      (Doc. 13.)    Accordingly, the Court

DISMISSES this case WITH PREJUDICE. The Clerk shall TERMINATE all motions and

deadlines and CLOSE this case.

      SO ORDERED, this 1st day of May, 2019.




                                    R. STAN BAKER
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
